Turkey, J.,
delivered the opinion of the Court.
The judgment of the Circuit Court is erroneous.
The first plea is, in effect, a plea of non est faetwm, but is not sworn to.
The third and fourth pleas are fatally defective in several particulars.
Defendants undertake to plead in bar of this motion, a recovery in the County Court of judgments amounting to as much as the penalty of the bond on which the motion is based. They fail to show by their plea any proceedings pending in the County Court, giving the Court jurisdiction to render judgment or pronounce decrees.
The pleas do not notify the Attorney General of any legal defense to the motion.
The pleas are argumentative and conditional. The *152names of tbe parties to the judgments or decrees attempted to be pleaded are not sufficiently set out.
The pleas do not conclude with a verification by the record.
For these reasons the demurrer should have been sustained.
The judgment of the Circuit Court overruling the demurrer, is reversed; the first, third and fourth pleas dismissed; and the case remanded for proper pleas and a new trial.